Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-11, 13-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay US 2018/0370629 in view of Desaulniers US 2013/0206915.

Regarding claim 1, Finlay teaches an aircraft, comprising: 
an airframe having a fixed-wing section (figure 1A); 
a plurality of electric rotors (paragraph 0037) attached to the airframe (figure 1A), the rotors being variable-position rotors having first and second operating configurations and transitions therebetween based on rotor position signals supplied thereto (summarized in figure 2), the first operating configuration being a vertical-flight configuration in which the rotors collectively generate primarily vertical thrust for vertical flight of the aircraft (figure 1A), the second operating configuration being a horizontal-flight configuration in which the rotors collectively generate primarily horizontal thrust for horizontal fixed-wing flight (at least paragraphs 0030 and 0038); 
a source of electrical power for powering the electric rotors (paragraph 0046); and
control circuitry configured and operative to independently control each of the rotors independent of the other rotors, including at least rotor thrust and rotor orientation of each of the rotors to provide for (i) the transitions between the first and second operating configurations during corresponding transitions between the vertical flight configuration and the fixed-wing horizontal flight configuration, and (ii) commanded thrust-vectoring maneuvering of the aircraft in both the vertical-flight configuration and the horizontal-flight configuration (paragraphs 0039-0045, 0030, etc.),
wherein the rotors are configured for variable angular position about respective first axes parallel to a tilt axis of the aircraft (axes C in figure 1B), 
and wherein the rotors are further configured for variable angular position about respective second axes parallel to a roll axis of the aircraft (axes D in figure 1B), a combination of the variable angular positions about the respective first and second axes providing a resultant rotor orientation having respective angular components about the respective first and second axes (as previously described);
but does not specify the rotors configured for variable angular position about a respective axis parallel to a yaw axis of the aircraft.
Desaulniers; however, does teach rotors having such capabilities (figure 1/18 and paragraph 0045 clearly describes “The 3D ball-joints functions (18), located at both ends of these lateral bodies (6), enable to freely orient them as well as the lower propulsion group (7) located at their extremities, in order to reproduce the different configurations, i.e. adopted by the jellyfish, for a given flight or dive trajectory.”). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such further capabilities to the rotors, in order to further enhance flight control of the craft; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Regarding claim 2, the references teach the aircraft of claim 1, wherein Finlay further teaches the airframe has a wing-like central body having the rotors disposed thereabout, the central body being configured to receive wing panels to constitute the fixed-wing section for fixed-wing flight with vertical take-off and landing (figure 1A);
but do not specify the panels being removable. 
	However, it’s inherently obvious to those with ordinary skill in the art, that the panels may be removable; since one, the aircraft could inherently be built by attaching multiple elements together; or two, in order to enable easier maintenance of isolated parts; etc.

Regarding claim 3, the references teach the aircraft of claim 2, but do not specify wherein the wing panels and central body are co-configured with an interlocking spar arrangement for securing the wing panels to the central body.
However, such interlocking connections are extremely well known in the art (reference Hutchinson US 4,535,958 at least figure 11). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such connections, in order to enable efficient separation/connection of the elements, etc.

Regarding claim 4, the references teach the aircraft of claim 1, wherein Finlay further teaches the rotors include front rotors located forward of a center of the aircraft and rear rotors located rearward of the center of the aircraft, the front rotors having either an upward or downward orientation (figure 1B); but does not specify and the rear rotors having an opposite orientation to the orientation of the front rotors.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an orientation, in order to achieve various flight maneuver preferences; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 5, the references teach the aircraft of claim 4, but do not specify wherein the front rotors have the upward orientation providing tractor propulsion and the rear rotors have the downward orientation providing pusher propulsion.
However again, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an orientation, in order to achieve various flight maneuver preferences; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 9, the references teach the aircraft of claim 1, wherein Finlay further teaches the rotors include respective servo control mechanisms for commanded positioning thereof (paragraph 0037).

Regarding claim 10, the references teach the aircraft of claim 9, but do not specify wherein the servo control mechanisms are parallel tandem servo mechanisms.
However, such elements are old and well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements, in order to enhance efficient power serving functions to the system, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 11, the references teach the aircraft of claim 1, but do not specify wherein the rotors include constrained rotors having limited variable positioning more limited than a variable positioning of others of the rotors.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide any infinite combination of ranges of motion to the rotors, in order to accommodate design preferences, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 13, the references teach the aircraft of claim 1, wherein Finlay further teaches the rotors are mounted to respective ends of respective support booms, each support boom attached to a respective area of the airframe (figure 1A).

Regarding claim 14, the references teach the aircraft of claim 13, wherein Finlay further teaches each support boom is attached to a central body of the airframe (figure 1A), the central body being configured to receive wing panels to constitute the fixed-wing section for fixed-wing flight with vertical take-off and landing (as previously shown and described);
but again does not specify the wing panels as removable.
	However again, it’s inherently obvious to those with ordinary skill in the art, that the panels may be removable; since one, the aircraft could inherently be built by attaching multiple elements together; or two, in order to enable easier maintenance of isolated parts; etc.

Regarding claim 15, the references teach the aircraft of claim 14, wherein Finlay further teaches further comprising additional support booms with additional rotors mounted thereto (figure 1A);
but do not specify the additional support booms being attached to the removable wing panels.
However, Tian 2013/0092799 renders booms attached between/to the “central body” and wings (figure 5 for example) as well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such location of the booms, in order to accommodate flight performance preferences, etc.; since shifting the position of the booms/rotors would not have modified the operation of the device in an unknown manner. 

Regarding claim 16, the references teach the aircraft of claim 13, but do not specify wherein the support booms extend in a fore/aft direction, within the same embodiment.
Finlay; however, does teach such an option (52 figure 1B). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such location of the booms, in order to accommodate flight performance preferences, etc.; since shifting the position of the booms/rotors would not have modified the operation of the device in an unknown manner. 

Regarding claim 19, the references teach the aircraft of claim 13, but do not specify further comprising adjustable-position landing gears attached to the support booms.
However, adjustable-position landing gears are old and well known in the art; and such arrangement of landing gears is old and well known in the art (see at least King US 3,868,073 for a tail supported by landing gear figure 1 as described). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such location of the landing gear, in order to better support the heavier rotors on the booms, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 20, the references teach the aircraft of claim 13, but do not specify wherein each of the support booms is modularly attached to the airframe via an adjustable shim, the shim being adjusted to align the boom-mounted rotors relative to the aircraft to achieve desired thrust lines, angle-of-attack, and trim.
However, shims are old and well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such shims, in order to provide an efficient means to adjust the booms for various aerodynamic requirements for various load/weight scenarios for example, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 21, the references teach the aircraft of claim 1, but do not specify wherein the central body includes a payload compartment surrounded by battery compartments configured for adjustable positioning of respective batteries to manage overall center of gravity of the aircraft.
However, such compartments are old and well known/inherent. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a larger area to encompass all compartments/allow for rearrangement of the compartments, again in order to provide an efficient means to adjust the elements for various aerodynamic requirements for various load/weight scenarios for example, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Regarding claim 22, the references teach the aircraft of claim 1, wherein each of the rotors is a respective rotor assembly having a propeller and an electric motor configured to rotate the propeller in operation (as described and shown previously).

Regarding claim 23, the references teach the aircraft of claim 1, wherein the independent control of the rotors about the respective first and second axes includes control providing for pitch, roll, and yaw movements of the aircraft (which are all known types of aircraft movements, and the previously described control capabilities are inherently capable of such well-known movements).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Finlay and Desaulniers in view Taylor US 2015/0014475.
Regarding claim 8, the references teach the aircraft of claim 1, but do not specify wherein one or more of the rotors are further configured for variable pitch of respective rotor blades, and the control circuitry further provides control of the variable pitch of the rotor blades in the commanded maneuvering of the aircraft.
Taylor; however, does teach such capabilities (summarized in figure 2A, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such capabilities, in order to enhance directional flight control of the aircraft, etc.

Response to Arguments
Applicant's arguments have been considered but are moot in light of the updated rejections above in response to the amendments to the claim recitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644